DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses three systems in claims 1-8, 9-16, and 17-20 (machines).  So claims 1-20 are directed to one of the four statutory categories and meet the requirements of step 1. 
Step 2A
Prong One
The claimed invention is directed to an abstract idea without significantly more. Claims 1-20 recite the steps for conducting an accounting service related to financial transaction for game play. 
Claim 1. A system comprising: 
a processor; and 
a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to:
communicate data which results in a display, by a display device, of a graphical user interface comprising a graphical depiction of a balance of a master gaming establishment fund management account and a balance of a subsidiary gaming establishment fund management account, wherein the subsidiary gaming establishment fund management account is different from the master gaming establishment fund management account, 
receive data associated with a requested amount of funds to be electronically transferred from the master gaming establishment fund management account to the subsidiary gaming establishment fund management account, 
responsive to a determination that the requested transfer complies with at least one subsidiary gaming establishment fund management account restriction on transfers of funds to the subsidiary gaming establishment fund management account: 
cause a reduction of the balance of the master gaming establishment fund management account based on the amount of funds, 
cause an increase of the balance of the subsidiary gaming establishment fund management account based on the amount of funds, and 
communicate data which results in a display, by the display device, of an updated graphical user interface comprising an updated graphical depiction of the reduced balance of the master gaming establishment fund management account and the increased balance of the subsidiary gaming establishment fund management account, and
responsive to a determination that the requested transfer does not comply with the at least one subsidiary gaming establishment fund management account restriction on transfers of funds to the subsidiary gaming establishment fund management account, not cause a modification of any balance of any account in association with the requested amount of funds to be electronically transferred from the master gaming establishment fund management account to the subsidiary gaming establishment fund management account.
These rules are directed to commercial or legal interactions. Therefore, the claimed invention is grouped as certain methods of organizing human activity.
Prong Two
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the present claims include the additional elements other than the abstract idea which include a processor, a memory, a display device with a graphic user interface, and a mobile device in all claims. Without any further details, the communications of the data are just through generic networks. The processor, memory, the display device with graphic user interface, and the mobile device as presented is directed to the components of a commercial interaction system amount to merely field of use type limitations and/or extra solution activity to provide a platform to implement the rules on commercial interactions from multiple generic, well-known devices. 
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include a processor, one or more gaming machines, a display device with a graphic user interface, and a mobile device in claim 1. By failing to explain how these devices are different from the conventional computer, it is reasonable that the broadest reasonable interpretation of these devices in claim 1 is limited to a computer implementation. The generically claimed a processor, one or more gaming machines, a display device with a graphic user interface, and a mobile device of claim 1, constitute generic computers claimed at a high level of generality communicating a generic network which is also claimed at a high level of generality, and well-known, conventional gaming machines (US20010031659, para 31, “Many of the details of operating conventional gaming devices such as reel-based slot machines, video-based poker games, coin acceptors, card readers (credit, debit, smart, etc.) are well known and are not important to the teachings of the present invention other than in a functional approach”). Claims 1-20 merely implement the steps for conducting the accounting service for game play “by generic computers specified at a high level of generality over a generic network also specified at 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more", and thus not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NICHOLAS, in view of Rowe et al. [US20020039921], hereinafter Rowe.
Regarding claim 1, NICHOLAS discloses a system (Fig. 1) comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to:
communicate data which results in a display, by a display device, of a graphical user interface comprising a graphical depiction of a balance of a master account and a balance of a subsidiary account, wherein the subsidiary account is different from the master account ([0135], “In FIG. 5B, the player 518 has activated the savings account icon 506. As a result, the interface 500 has presented a savings account balance 520 and currency icons 514, which allow the player 518 to transfer different denominations between a savings account and other accounts”),
receive data associated with a requested amount of funds to be electronically transferred from the master account to the subsidiary account, ([0036] “The player, through the PED, authorizes transfer of an identified or selected amount of funds, guaranteed by the financial account, into the player account”), 
responsive to a determination that the requested transfer complies with at least one subsidiary account restriction on transfers of funds to the subsidiary account: cause a reduction of the balance of the master account based on the amount of funds, cause an increase of the balance of the subsidiary account based on the amount of funds ([0045], “the one or more limitation rules are restrictions that comprise any one or more of prohibitions on the use of the credit account, transaction amount limits, periodic use limits, and wagering game session limitations… In some embodiments, the operation of enforcing the one or more limitation rules on the use of the credit account comprises determining that the transaction amount is within a spending limit for the credit account; and transferring the transaction amount from the credit account to the wagering game session account”), and 
 communicate data which results in a display, by the display device, of an updated graphical user interface comprising an updated graphical depiction of the reduced balance of the master account and the increased balance of the subsidiary account ([0135], “In FIG. 5B, the player 518 has activated the savings account icon 506. As a result, the interface 500 has presented a savings account balance 520 and currency icons 514, which allow the player 518 to transfer different denominations between a savings account and other accounts. As shown, the player 518 is dragging a $20 currency icon 516 into the game session account icon 504. This drag-and-drop operation constitutes a request to transfer $20 from the player's savings account into the player's game session account”), and
responsive to a determination that the requested transfer does not comply with the at least one subsidiary account restriction on transfers of funds to the subsidiary account, not cause a modification of any balance of any account in association with the requested amount of funds to be electronically transferred from the master account to the subsidiary account ([0047], “initiate the financial transaction upon satisfaction of the condition specified in the account rule, determine one or more limitation rules that can restrict the use of the credit account for wagering games, and process the financial transaction according to the one or more limitation rules”).
However, NICHOLAS does not explicitly disclose that both the master account and the subsidiary account are gaming establishment fund management account. 
Nevertheless, Rowe teaches a master account and a subsidiary account that are both gaming establishment fund management account and having restrictions on the subsidiary account ([0011], “The present invention comprises methods and apparatus for effectuating financial and reward transactions in a casino or gaming environment”, [0039], “parents may establish a customer account from which funds are periodically transferred, such as every two weeks, into an allowance account which is accessible by one or more of their children” and [0040], “The allowance account may be used to define an amount of money for a particular discretionary purpose”). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by NICHOLAS, to apply the system on a master gaming establishment fund management account and a subsidiary gaming establishment fund management account, as taught by Rowe, in order to provide convenience to the players to manage multiple gaming establishment fund management accounts to limit losses. 
Regarding claim 2, the combination of NICHOLAS and Rowe discloses the system of Claim 1, wherein the master gaming establishment fund management account comprises a master cashless wagering account (NICHOLAS, [0131], “The accounts can include a game session account, casino debit/credit accounts, checking accounts, savings accounts, educational savings accounts (e.g., a .sctn.529 account), charity accounts (e.g., accounts that aid responsible gaming programs), holiday savings accounts, etc.”).
Regarding claim 3, the combination of NICHOLAS and Rowe discloses the system of Claim 2, wherein the subsidiary gaming establishment fund management account comprises a game session account 110”).
Regarding claim 4, the combination of NICHOLAS and Rowe discloses the system of Claim 1, wherein the master gaming establishment fund management account comprises a master gaming establishment retail account (NICHOLAS, [0140], “a list of wagering game accounts and other financial accounts associated with a player”).
Regarding claim 5, the combination of NICHOLAS and Rowe discloses the system of Claim 4, wherein the subsidiary gaming establishment fund management account comprises one of: a subsidiary cashless wagering account and a subsidiary gaming establishment retail account (NICHOLAS, [0146], “For example, the account controller 318 notifies the player that funds have been transferred between the player's savings account and game session account”, and [0149], “For example, a player could receive a dinner and show offer that is complete with all of the player's business/personal profile criteria met including special offers from restaurants and entertainment vendors”).
Regarding claim 6, the combination of NICHOLAS and Rowe discloses the system of Claim 1, wherein the at least one subsidiary gaming establishment fund management account restriction on transfers of funds to the subsidiary gaming establishment fund management account comprises one of a restriction associated with how the subsidiary gaming establishment fund management account is funded, a restriction associated with when the subsidiary gaming establishment fund management account is funded, a restriction associated with a maximum balance of the subsidiary gaming establishment fund management account, and a restriction associated with a minimum balance of the subsidiary gaming establishment fund management account (NICHOLAS, [0045], “the one or more limitation rules are restrictions that comprise any one or more of prohibitions on the use of the credit account, transaction amount limits, periodic use limits, and wagering game session limitations. In some embodiments, the operation of enforcing the one or more limitation rules on the use of the credit account comprises determining that the transaction amount exceeds a spending limit for the credit account; and presenting a message, via the graphical user interface, indicating that the transaction amount exceeds the spending limit. In some embodiments, the operation of enforcing the one or more limitation rules on the use of the credit account comprises determining that the transaction amount is within a spending limit for the credit account; and transferring the transaction amount from the credit account to the wagering game session account”).
Regarding claim 7, the combination of NICHOLAS and Rowe discloses the system of Claim 1, wherein the processor comprises one of a processor of an electronic gaming machine, part of a controller of a cashless wagering system, part of a controller of a gaming establishment retail system, part of a controller of a gaming establishment credit system, and part of a controller of a gaming establishment fund management system (NICHOLAS, [0052], “EGM 2”, “servers”).
Regarding claim 8, the combination of NICHOLAS and Rowe discloses the system of Claim 1, wherein the data associated with the requested amount of funds is wirelessly communicated via a wireless protocol comprising one of a near field communication protocol, a WiFi protocol, a Bluetooth protocol, a Bluetooth Low Energy protocol, and a mobile device network protocol (NICHOLAS, [0052], “The communication connection 6 between the EGM 2 and the server 4 can be wired, wireless,(e.g., near field communication, Bluetooth.TM., etc.)”).
Regarding claim 9, please refer to claim rejection of claim 1 and NICHOLAS, Fig. 1, [0107], “2nd transaction”.
Regarding claims 10-16, please refer to claim rejections of claims 2-8. 
Regarding claim 17, please refer to claim rejection of claim 1. 
Regarding claim 18, please refer to claim rejections of claims 2-3. 
Regarding claim 19, please refer to claim rejections of claims 4-5. 
Regarding claim 20, please refer to claim rejection of claim 6. 
Response to Arguments
Applicant's arguments filed 01/04/201 have been fully considered but they are not persuasive. 
With respect to claim rejections under 35 U.S.C. 101, Applicant alleges “the claimed systems are each directed to a specific application of placing limits on fund transfers between different gaming establishment fund management accounts for the safety and protection of the user of such fund management accounts. Such specific and particular manners which the systems operate provides a clear solution to the particular problem pertaining to access and control of various gaming establishment fund management accounts” (p. 11).  Examiner respectfully submits that mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The “specific and particular manners” being referred here are merely abstract rules on transfer restrictions between two financial accounts. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the present claims include the additional elements other than the abstract idea which include a processor, a memory, a display device with a graphic user interface, and a mobile device in all claims. Without any further details, the communications of the data are just through generic networks. The processor, memory, the display device with graphic user interface, and the mobile device as presented is directed to the components of a commercial interaction system amount to merely field of use type limitations and/or extra solution activity to provide a platform to implement the rules on commercial interactions from multiple generic, well-known devices.
Applicant further compares the instant application to Data Engine Technologies LLC, BASCOM, and "Example 37 Relocation of Icons on a Graphical User Interface" for specific improvements in technology, specifically “As described in Claim 1, the GUI is updated to reflect the modifications of the balances of the master gaming establishment fund management account and the subsidiary gaming establishment fund management account” (p. 11 - p. 13). The Examiner respectfully disagrees. Displaying account balance information is merely a generic function of GUI for any financial account related GUI. Unlike the icon position change to facilitate the operation of user in "Example 37 Relocation of Icons on a Graphical User Interface", the GUI in instant application does not include any specific design to improve any technology aspect. Claims 1-20 merely implement the steps for conducting the accounting service for game play “by generic computers specified at a high level of generality over a generic network also specified at a high level of generality.” Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
With respect to claim rejections under 35 U.S.C. 103, Applicant argues “while Nicholas includes enabling a player to employ rules to limit the use of funds in a player credit account, such account rules pertain to how funds may be used after being transferred from a non-gaming establishment financial account of Nicholas to a gaming establishment player credit account of Nicholas. Put differently, these limitation rules of Nicholas are not transfer limitation rules regarding whether such funds should even be transferred from a first gaming establishment account to a second gaming establishment account in the first place” (p. 14), the Examiner respectfully disagrees. As disclosed in [0045] of Nicholas, “the one or more limitation rules are restrictions that comprise any one or more of prohibitions on the use of the credit account, transaction amount limits, periodic use limits, and wagering game session limitations… In some embodiments, the operation of enforcing the one or more limitation rules on the use of the credit account comprises determining that the transaction amount is within a spending limit for the credit account; and transferring the transaction amount from the credit account to the wagering game session account” --- the restriction directly determines if the transferring from the credit 
Applicant further argues “these fund transfer limits are first credit account fund transfer limits and not wagering game account transfer limits… these account rules are checking account rules and not gaming session account rules… Rowe does not impose any restrictions on the parents transferring any amount of funds from the customer account to the allowance account” (p. 15). The Examiner respectfully submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. As presented in the rejection part, disclosure of “restriction on transfers” is done by the primary reference NICHOLAS  ([0045], “the one or more limitation rules are restrictions that comprise any one or more of prohibitions on the use of the credit account, transaction amount limits, periodic use limits, and wagering game session limitations…”). Rowe is only relied upon for the teaching that both the master account and the subsidiary account are gaming establishment fund management account as defined in the specification of the instant application.  
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Examiner, Art Unit 3715